Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Warner on 5/17/21.

The application has been amended as follows: 

In claim 13, line 5, after “the competing agent” insert ---solution---

In claim 14, delete “(Withdrawn)” and insert ---(Original)---

In claim 16, line 3, after “competing agent” insert ---solution---

Amend claim 19 as follows:

The method of claim 13, wherein the method 

adjusting the pH of the competing agent solution to maintain a pH of about 6.0 to about 6.5; 



maintaining the crosslinker composition at a temperature of from about 35°C to about 40°C for 90 to 150 minutes; and 

adding the crosslinker composition to the competing agent solution 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Dawson (US 5160643) stands as the closest prior art to the combination of glyoxal and sorbitol (in the presence of a borate), however reaction between the two compounds is not suggested or disclosed.  The specification discloses that the reaction takes place at 60-100C for 15 min-6 hrs whereas Dawson embraces combining the components at ambient temperatures and higher temperatures (Column 4 lines 42-45).  Other close prior art includes Schwab (US 2015/0284623) who discloses the use of glyoxal to complex with borates in produced water for use in formations, however reaction products with cis-hydroxyl compounds is not suggested or disclosed, and Putzig (US 2007/0187642) who discloses the zirconium crosslinking composition of the dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.